Citation Nr: 1621846	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-11 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of L5-S1 posterior interbody lumbar fusion and bilateral laminectomy (previously claimed as residuals of fractured spine).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1984 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2013, the Board remanded the claim for additional development.  The claim has returned to the Board for further adjudication.  

In September 2015, the Board requested a medical expert opinion to determine whether the Veteran's current lumbar disability is congenital disease that was aggravated by service.  In October 2015, an outside medical opinion was issued in connection with his claim.  The Veteran was provided a copy of the opinion and was notified that he had 60 days to respond with additional evidence or argument.  


FINDINGS OF FACT

1.  The Veteran has a congenital defect of the lumbar spine, which was objectively demonstrated on MRI reports as Schmorl's node, which was not worsened in service by a superimposed disease or injury. 

2.  The Veteran's degenerative disc disease of the lumbar spine at L5-S1 is degenerative in nature and was not shown during service or for many years after discharge from service; it was not superimposed on a congenital defect, it is not etiologically related to service.  
 





CONCLUSION OF LAW

The criteria for service connection for residuals of L5-S1 posterior interbody lumbar fusion and bilateral laminectomy (previously claimed as residuals of a fractured spine) have not been met.  38 U.S.C.A. §§ 1110, 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. §§ 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and all VA and private medical records identified by the Veteran have been obtained and associated with the claims file.  VA examinations were conducted in June 2008 and May 2013 in connection with the service connection claim.  Additionally, the Board requested and obtained an expert medical opinion regarding the etiology of his current lumbar disability.  These examinations and the October 2015 outside medical opinion, provide the competent medical evidence necessary to answer all of the legal questions of this case.  In essence, the opinions provided relevant medical findings and information, but the opinions were not complete.  It was not until the Board received the May 2016 outside medical opinion, which collectively addressed all possible theories of entitlement, was the record ready for appellate review.  In particular, the opinion obtained in October 2015 was based on sound medical principles and accompanied by a rationale.  The physician reviewed the claims file, and answered all questions posed.  He also determined that the Veteran has a congenital defect (and not disease) based on MRI findings, and opined that his congenital defect did not accelerate beyond the normal progression during service, and is not related to the current disability as it is anatomically in a different region of the lumbar spine.  The examiner also concluded that active service did not impact the Veteran's congenital disease.  Thus, the examiner addressed all of the possible theories of entitlement to service connection, and explained a medical reason for his opinions and supported the opinions with objective findings in the record, such as MRI reports, the Veteran's statements, and other findings in the record.

In light of the above, the RO has substantially complied with the March 2013 Board Remand and no additional development is necessary in that regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

II.  Service Connection

The Veteran seeks service connection for residuals of L5-S1 posterior interbody lumbar fusion and bilateral laminectomy (previously claimed as residuals of fractured spine).  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181(1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Analysis

The Veteran contends that he fractured his spine while in service.  He asserts that the current lumbar spine condition began at the time of his back injury in service, or in the alternative, existed prior to the subsequent injuries that he sustained after separation from service.   

The Veteran served on active duty from September 1984 to December 1991.  His June 1984 enlistment examination did not note any pre-existing disability.  

Service treatment records (STRs) dated in April 1991 showed that he was treated for back pain after a lifting injury while changing a tire in the motor pool.  X-ray of the spine revealed that there were mild end plate deformities at several levels which may represent Schmorl's nodes as well as irregularities found on the anterior superior aspect of the L4.  A follow-up record showed that his back pain was aggravated by physical training (PT). The clinician provided an assessment to rule out (R/O) herniated nucleus pulposus (HNP) at L5-S1 and right sacroiliac (SI) syndrome.  The Veteran reported that the pain has radiated to his buttock and thigh but denied radiation of pain below the knee, weakness, numbness.  A physical examination revealed severe right SI tenderness including gluteal muscles.  The clinician referenced an X-ray finding of "degeneration of anterior/superior aspect of the L4."  He provided an impression of "R SI pain [complaints] degenerative vert[ebral] bodies at L4- doubt acute fracture (fx)."  In August 1991, the Veteran injured his left elbow in a football game.  X-rays of the elbow and spine were taken in October 1991 which noted that "the thoracic and lumbosacral spine show there to be an ununited apophysis anteriorly and superior on L4."   

Post-service treatment records showed that the Veteran strained his back in April 1996 while on the job as a firefighter.  An April 1996 X-ray provided old healed minimal anterial superial fracture of L4 vertebral body.  The private radiologist opined minimal old post-traumatic changes in the superior inferior aspect of the L4 vertebral body, minimal degenerative disc disease at L2-L4 and L5-S1 level.  The private radiologist found no evidence of acute injury.  A May 1996 evaluation for employment in which the Veteran reported that he had a strained lower back while changing a tire during military service.  A physical examination found that the Veteran was in good health without any back abnormalities and cleared him for employment.  Similarly, in a February 1999 physical evaluation for employment as a firefighter, the Veteran reported that he had a "fractured disk in his back in the 80's' but otherwise it is insignificant."  A back examination provided no abnormalities and the Veteran was also cleared for employment.  

In September 2005, the Veteran again injured his lower back while playing basketball at work.  Private treatment from the Pensacola Medicine and Rehabilitation all appear to have been generated in connection with the September 2005 work injury and a subsequent claim for Worker's Compensation.  An April 2006 electro-diagnostic imaging report provided a primary diagnosis of left side lumbar S1 radiculopathy.  The Veteran was diagnosed with moderately prominent disc protrusion at L5-S1 with thecal sac effacement and possible involvement of the adjacent traverse S1 nerve.  In June 2006, the Veteran underwent a L5-S1 laminectomy and discectomy.  An MRI performed in October 2006 showed previous left laminectomy with partial medial facetectomy on the left L5-S1 and extensive epidural fibrosis but no evidence of residual disc fragment or evidence of recurrent herniation.  A mild generalized disc bulge at that level persists as well as a congenital small canal from approximately L3-L5.  

An October 2006 request for leave provided that the Veteran received a Worker's Compensation injury in September 2005 and underwent low back surgery in June 2006, however, he continued to experience foot drop and numbness.  An October 2006 radiology consultation provided that the lumbar canal is congenitally small from approximately L2-3 through L5-S1.  The physician provided findings of previous left hemi-laminectomy with a partial medial facetectomy on the left L5-S1.  Extensive enhancing epidural fibrosis is present but he did not see any residual disc fragment or evidence of recurrent herniation.  Mild generalized disc bulge at level persist and result in some foraminal narrowing bilaterally and a congenitally small canal.  There is some enhancement in the central aspect of the disc at that level but no evidence of discitis or osteomyelitis.  

A January 2007 pre-operative report provided that the Veteran was examined for a second opinion for a Worker's Compensation injury.  In a February 2007 progress report, the physician provided that the Veteran was referred to Emerald Coast Rehab Associates in November 2006 for the purpose of medical management of the Worker's Compensation low back injury.  The clinician referenced a previous injury in April 1996 when the Veteran strained his back. The clinician referenced the April 1996 radiology report which found old post-traumatic changes in the superior inferior aspect of the L4 vertebral body, minimal degenerative disc disease at L2-L4 and L5-S1.  With regards to summary of treatment, the clinician provided that the Veteran underwent an L5-S1 laminectomy and discectomy in June 2006 however he continued to exhibit back pain and numbness.  The Veteran underwent a second operation in January 2007 and was discharged without complication.  The Veteran reported an immediate noticeable relief of pain after surgery but continues to report surgical soreness with residual left leg numbness.  The Veteran returned to work in February 2007 on clerical sedentary position.  

A June 2008 VA spine examination provided a diagnosis of status post L5-S1 posterior lumbar interbody fusion and bilateral laminectomy and microdiscectomy with residual dysesthesias over the L5-S1 nerve root.  The examiner opined that the Veteran incurred symptoms consistent with acute lumbosacral strain in service, however his current back symptoms are a result of injuries incurred while at work in September 2005 and is not related to the back pain in service.  However, the examiner did not explain why the Veteran's current back symptoms are a result of work and not related to the back pain in service.  In particular, the VA examiner did not address the X-ray findings in service which suggest a "degeneration" or "united apophysis" of the L4 spine.  

In March 2013, the Board found that the June 2008 examination was incomplete and requested another examination to determine whether the Veteran has another back disability affecting the L4 from service, and if so, whether the condition pre-existed service and was aggravated by service, or was incurred during service.  

As a result, the Veteran was afforded a VA examination in May 2013.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that the lumbar strain incurred in April 1991 has "resolved" and is unrelated to the lumbar degenerative disease shown after service in 1996.  The examiner explained that while the back strain involves muscles and ligaments, the degenerative disc disease is a degenerative process involving the disc and intervertebral bodies.  Thus, the two condition are not related.  Further, the examiner explained that the lumbar multi-level degenerative changes can occur naturally due to genetics, aging, and body weight.  With regards to his Schmorl's nodes affecting the L4, the examiner found that the condition is congenital that is likely hereditary, and it was not aggravated beyond its natural progress.    

In an effort to thoroughly address the issue of whether the Veteran has a congenital condition that was aggravated by service, the Board requested an outside medical opinion in September 2015.  In October 2015, a neurosurgeon provided an expert medical opinion that found the Veteran's low back pain related to the Schmorl's nodes improved and waxed and waned during his service, however, the disease treated at L5-S1 was not demonstrated in service as an area of injury.  Instead, this condition is a new injury incurred at work in 2005.  In forming this opinion, the examiner provided that he had reviewed the claims file and medical records.  

With regards to the Schmorl's node, the examiner opined that the condition is a congenital process that is well described in medical literature.  The examiner explained that pain from Schmorl's nodes come and go, but in later age, the nodes are degenerative and as the disc ages, it become even less of a problem.  The examiner essentially rejected the Veteran's theory that his injury in service lead to the development of degenerative disc disease prior to aggravating his back condition with the subsequent work injuries.  The examiner found that it is not likely that the source of the Veteran's L5-S1 degenerative disc disease is related to Schmorl's nodes or injury in service because it does not involve the L4 segment of the lumbar spine treated in service.  The examiner found no evidence that the Schmorl's nodes worsened beyond the natural progression as it was not treated after service.  In other words, the Schmorl's nodes that were diagnosed and treated in service are in an anatomically different region (L4) from the current degenerative disc disease (L5-S1).  Thus, the examiner concluded that the current low back disability is not related to service and service did not impact his congenital disease.  

Based on the timeline of events and two documented post-service back injuries, the medical expert concluded that the Veteran's current degenerative disc disease at L5-S1 is not related to the lumbar strain and Schmorl's node diagnosis in service at L4; and that the congenital defects (Schmorl's node) do not lend any aggravation to the current degenerative disc disease.  

In this case, the June 2008 and May 2013 examination report along with the October  2015 expert medical opinion are highly probative and carry the most weight in this case.  The examiner had the benefit of reviewing the entire record, which included the STRs, post-service treatment records dating back to April 1996,  numerous records from SSA regarding post-service claims for back disability and worker's compensation claim regarding a back injury as a result of playing basketball, the Veteran's treatments regarding the onset of his back condition, and all of the previous examinations of record addressing the lumbar spine in addition to MRI reports and X-rays of the lumbosacral spine as noted above.  

Based upon all of this evidence, the examiners found no relationship between the lumbar spine degenerative disc disease and the back injuries sustained during service as well as the congenital Schmorl's nodes found in service.  The May 2013 examiner indicated that the current degenerative disc disease had its onset several years after discharge from service, and found that the lumbar strain involving muscle and ligaments (soft tissue) is unrelated to degenerative disc disease which involves the vertebral bodies.  Further, the October 2015 pointed out the Veteran was treated in service for muscle strain in the L4 region of the spine whereas subsequent degenerative disc disease involves the vertebral bodies at L5-S1 which is also in a different anatomical region.  The neurosurgeon who prepared the October 2015 expert medical opinion explained, in essence, that the objective evidence of record did not support the Veteran's assertions because there is no relationship between his low back pain during service at L4 and the subsequent disease treated at L5-S1 and this level did not show radiologic changes of Schmorl's node.  

Although the Veteran reported to this examiner, and past examiners, that he has had back injury in service, his statements are inconsistent with the objective findings which show no complaints or treatment for a back disability until his post-service traumatic event in April 1996.  

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the §1111 presumption of soundness).

In this case, the STRs appear to be complete and there is no argument to the contrary.  The STRs document medical complaints, findings, treatment, and diagnoses of other medical issues.  While a separation examination is not of record, the Veteran has confirmed that he was separated from service without an examination.  Nonetheless, the claims file contains sufficient service medical records that detailed the Veteran's in-service injuries and course of treatment thereafter.  As such, the Board finds that the Veteran was seen on multiple occasions in service for back pain symptoms, had the Veteran complained of and/or was treated for back injuries related to the L5-S1 segment, his reported injury and complaints thereof would have been recorded, if it occurred.  The Veteran has not in fact stated that he was treated during service for degenerative disc disease at L5-S1, but instead characterizes his condition in a broad term as a "fractured back condition."  However, in light of the detailed information contained in the service treatment records, the Board finds that while he is competent to report an injury, based on the service treatment records he is not found to be credible to provide a etiological nexus between his current low back disability and service.  

Moreover, the medical examiners of record all agree that there is no objective finding of degenerative disc disease at L5-S1 until many years after discharge from service.  Although the lack of evidence is not dispositive of the claim, the examiners pointed out that X-rays taken after separation from service showed no abnormalities or injuries of the spine at the L4 region. 

These opinions outweigh the opinion of the Veteran as his opinion concludes that they are all part of the same disease process beginning in service, which the Board has not found to be credible. 

Meanwhile, the Board finds that the examiners are all qualified by education, training, or experience to diagnose a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302  -03 (2008).  Further, the credible examiners of record agree that there is no relationship between current disability of the lumbar spine and service.  Not only is such a relationship not shown in any medical reports, but more than one VA examiner has explained that the anatomy of the lumbar spine region injured in service is not linked with the lumbar spine region that was injured following service.  Moreover, the Veterans Health Administration expert opinion indicates that current disability of the spine was not aggravated by the low back pain treatment in service, to include the congenital Schmorl's node at L4 found in service and the opinion is supported by a rationale.

The U.S. Court of Appeals for the Federal Circuit clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a) .  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted several times in the record, no chronic disease, including arthritis, is objectively demonstrated prior to April 1996.  Accordingly, continuity of symptomatology is not shown. 

Importantly, the examiners did not rely solely on a lack of medical evidence for a prolonged period of time, but rather, pointed out that there was no objective finding of degenerative disc disease at the L5-S1 region in service.  Instead, the Veteran was treated for lumbar muscle strained and Schmorl's node involving the L4 region of the lumbar spine.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  The examiner considered both the lack of reports of treatment for degenerative disc disease in service and after service until April 1996, along with the objective X-ray findings, and subsequent back injuries that resulted in multiple surgeries and physical therapy. 

In conclusion, based on the totality of the record, the evidence weighing against the claim carries far more probative value and credibility than the evidence in favor of the claim.  For these reasons, the preponderance of the evidence is against the claim and service connection for a lumbar spine disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 


ORDER

Service connection for residuals of L5-S1 posterior interbody lumbar fusion and bilateral laminectomy (previously claimed as residuals of fractured spine) is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


